Citation Nr: 1113065	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  09-32 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

 1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for sinus problems, to include as due to a deviated septum, allergies or rhinitis.

3.  Entitlement to an initial compensable rating for fractures of the left 1st and 2nd metatarsals.


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1986 to February 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

(Four other issues will be addressed in a separate Board decision.)

The issues of entitlement to service connection for a cervical strain with C8 radiculopathy and left ear hearing loss as well as an increased rating for right ear hearing loss have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A review of the record reflects that the Veteran submitted a letter in January 2008 which can be construed as a notice of disagreement with respect to the denial of service connection for sleep apnea and sinus problems and entitlement to an initial compensable rating for fractures of the left 1st and 2nd metatarsals in the May 2007 rating decision.  It does not appear that a statement of the case (SOC) has been issued on these issues.  Accordingly, the Board is required to remand this issue to the AMC/RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the AMC/RO has issued the SOC, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, this issue is REMANDED for the following action.

The RO should undertake all actions required by 38 C.F.R. 
§ 19.26, including issuance of a statement of the case on the issues of entitlement to service connection for sleep apnea and for sinus problems, as well as entitlement to an increased rating for fractures of the left 1st and 2nd metatarsals.  The appellant is advised that a timely substantive appeal will be necessary to perfect the appeal to the Board concerning this issue. 38 C.F.R. § 20.302(b) (2010). Then, only if the appeal is timely perfected, the issue is to be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



